J-S63015-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.P., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: T.P., A MINOR

                                                    No. 632 WDA 2017


               Appeal from the Order Entered March 17, 2017
             In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-JV-0000404-2017


BEFORE: BOWES, J., SOLANO, J., AND FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                         FILED OCTOBER 17, 2017

      T.P. appeals from the March 17, 2017 order imposing restitution in this

matter. We affirm.

      Appellant was charged with being delinquent for committing acts that

constituted conspiracy to possess heroin and possession of marijuana. The

facts underlying the allegations were as follows.    On February 13, 2017,

after a firearm was pointed at a male, Pittsburgh Police were called to a high

school on Murray Avenue in Pittsburgh.          Police were told that the

perpetrators fled in a silver Ford Explorer, and they were given a partial

license plate number, which matched the license plate of a vehicle reported

as stolen.
J-S63015-17



      Police spotted the vehicle, which had four occupants, confirmed that it

was stolen, and attempted to stop it by activating their lights and siren. The

Explorer went through a red light, struck another vehicle, and came to a

rest. Appellant, who was the front seat passenger, was apprehended as he

attempted to flee.     Appellant had a bag of marijuana on his person, and

heroin was recovered both from the occupants and within the stolen Ford.

Appellant was adjudicated delinquent based upon the allegations contained

in the petition for delinquency.

      On March 17, 2017, the juvenile court ordered Appellant to pay

restitution totaling $1,769.36 for the damage caused to the two vehicles

involved in the accident, the stolen Ford, and the other vehicle involved in

the wreck.    Appellant filed a timely motion for reconsideration of the

sentence of restitution.    He averred that the acts that he admitted to

committing and that supported the adjudication of delinquency were drug-

related, and those acts did not pertain, to any extent, to the damage to the

two vehicles. Appellant complained that the court abused its discretion and

did not have the authority to impose restitution for damages that his actions

played no part in causing.    The motion for reconsideration was denied on

March 28, 2017, and Appellant filed the present appeal on April 26, 2017.

On appeal, Appellant maintains that restitution for the damage to the

vehicles involved in the accident should not have been imposed on him. He

raises these issues:

                                    -2-
J-S63015-17



            [1.] Did [the] Trial Court issue an illegal sentence when it
      ordered [Appellant] to pay restitution without any causal
      connection between the charge at trial and the damages?

             [2.] Did [the] Trial Court abuse its discretion by ordering
      restitution without giving due consideration to the unique factors
      of the juvenile before it?

Appellant’s brief at 3.

      Since “the Juvenile Act grants to the court broad discretion in

disposition,” we review a dispositional order for an abuse of discretion.

Commonwealth v. K.M.-F., 117 A.3d 346, 350 (Pa.Super. 2015) (quoting

In the Interest of A.D., 771 A.2d 45, 53 (Pa.Super. 2001) (en banc).

Restitution in the juvenile setting is authorized by a statute providing that,

once a child is adjudicated delinquent,

      the court may make any of the following orders of disposition
      determined to be consistent with the protection of the public
      interest and best suited to the child's treatment, supervision,
      rehabilitation and welfare, which disposition shall, as appropriate
      to the individual circumstances of the child's case, provide
      balanced attention to the protection of the community, the
      imposition of accountability for offenses committed and the
      development of competencies to enable the child to become a
      responsible and productive member of the community:

            ....

      [o]rdering payment by the child of reasonable amounts of
      money as fines, costs, fees or restitution as deemed appropriate
      as part of the plan of rehabilitation considering the nature of the
      acts committed and the earning capacity of the child, including a
      contribution to a restitution fund.

42 Pa.C.S. § 6352(a)(5).




                                     -3-
J-S63015-17




      Our Supreme Court considered the juvenile court’s authority to award

restitution under § 6352(a)(5) in In re M.W., 725 A.2d 729 (Pa. 1999).

Our High Court observed that, in an adult criminal proceeding, “restitution

may be imposed either as a direct sentence, or as a condition of probation.

When imposed as a sentence, the injury to property or person for which

restitution is ordered must directly result from the crime.     However, when

restitution is ordered as a condition of probation, the sentencing court is

accorded the latitude to fashion probationary conditions designed to

rehabilitate the defendant and provide some measure of redress to the

victim.” Id. at 732 (citations omitted).

      Thus, when restitution is imposed as a condition of probation, the trial

court is granted “the flexibility to determine all the direct and indirect

damages caused by a defendant and then permit the court to order

restitution so that the defendant will understand the egregiousness of his

conduct, be deterred from repeating this conduct, and be encouraged to live

in a responsible way.”      Id.   Simply put, “the requirement of a nexus

between the damage and the offense is relaxed where restitution is ordered

as a condition of probation.” Id.

      Our High Court in In re M.W. ruled that the principles applicable to

restitution imposed as a condition of probation rather than as a direct

sentence were applicable to 42 Pa.C.S. § 6352(a)(5). It reasoned that

      the rehabilitative policy of the Juvenile Act's restitution provision
      corresponds to that which supports the imposition of restitution

                                      -4-
J-S63015-17



      as a condition of probation in a criminal case. Section 6352,
      unlike the provision of the Crimes Code providing for restitution
      as a condition of sentence, does not contain language
      specifically requiring that the loss or injury be a direct
      result of the juvenile's wrongful conduct. Consistent with
      the protection of the public interest and the community, the
      rehabilitative purpose of the Juvenile Act is attained through
      accountability and the development of personal qualities that will
      enable the juvenile offender to become a responsible and
      productive member of the community. See 42 Pa.C.S. §
      6301(b)(2). Thus, the policies underlying the Juvenile Act and its
      restitution provision, as well as the plain language of Section
      6352, serve to invest the juvenile court with a broad measure of
      discretion to apportion responsibility for damages based upon
      the nature of the delinquent act and the earning capacity of the
      juvenile.

Id. at 732-33 (emphases added).

      Herein, the juvenile court observed that Appellant was part of a group

of people who pointed a gun at a male, were located in a stolen vehicle,

possessed heroin and drugs in the vehicle and on their person, and led

police on a high speed chase, resulting in a car accident. The juvenile court

justified its imposition of restitution as follows:

      The appellant was one of four juveniles involved in a high speed
      chase in which one victim suffered both physical and monetary
      losses and the second victim, substantial monetary losses. As
      demonstrated by his response to the Court at the time of
      adjudication, the appellant had knowledge that he was in a
      stolen vehicle. While he was not the driver, he was a participant
      in an incident which resulted in injuries and loss of property for
      two innocent individuals. This appellant has been involved in the
      juvenile system previously and had only been off of probation for
      a few weeks before knowingly engaging in criminal behavior. In
      the instant matter, an imposition of $1,769,36 in restitution is
      not excessive. Imposition of restitution in this matter serves to
      hold the appellant accountable for his participation, regardless of
      whether he was in actual physical control of the vehicle. The

                                       -5-
J-S63015-17



      victim most significantly impacted by this incident was a
      pregnant woman. The owner of the stolen vehicle had no vehicle
      to aid in his support of his three children. The conduct of the
      appellant's, as well as the co-defendant's actions, could have
      been devastating. The decision to engage in the operation of a
      stolen vehicle could have had much more dire consequences if
      someone been seriously hurt or killed. The appellant is a fifteen
      year old, healthy, young man who has the earning capacity to
      pay the restitution in this matter. The appellant along with his
      co-defendants should be held responsible for making the victims
      whole financially.

Trial Court Opinion, 5/24/17, at 5-6.

      Appellant’s first contention is that the award of restitution was not

authorized by § 6352(a)(5) because there was no connection between the

actions that he committed and the restitution damages. Appellant relies on

In Interest of Dublinski, 695 A.2d 827 (Pa.Super. 1997), a case decided

by this Court prior to our Supreme Court’s pronouncement in In re M.W.

Appellant’s brief at 11-12. In that decision, we indicated that a restitution

award must be linked to the amount of loss or damage actually caused by

the juvenile’s actions.   Dublinski’s holding can no longer be considered

viable in light of our Supreme Court’s determination in In re M.W. that such

a nexus is not required. Thus, we reject Appellant’s position that there must

be a direct causal connection between his conduct and the damages in order

for a restitution award to stand.

      Appellant’s second averment on appeal is that, even if the restitution

award was authorized under § 6352(a)(5), the court abused its discretion in

imposing it. As outlined, supra, the juvenile court clearly delineated why it

                                    -6-
J-S63015-17



considered an award an appropriate rehabilitative tool in light of Appellant’s

behavior and as a means to rehabilitate Appellant by causing him to realize

the seriousness of his actions. The juvenile court’s reasoning dispels any

argument that it committed an abuse of discretion, and we reject Appellant’s

second argument.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2017




                                    -7-